                                                                            GOVERNMENT
Case 2:17-cr-00587-JMA Document 128-3 Filed 10/22/19 Page 1 of 3 PageID #: 1120
                                                                             EXHIBIT
                                                                          3500-JH-37
                                                                           17 CR 587 (JMA)
Case 2:17-cr-00587-JMA Document 128-3 Filed 10/22/19 Page 2 of 3 PageID #:GOVERNMENT
                                                                           1121
                                                                                                  EXHIBIT
                                                                                              3500-JH-36
                                                                                              17 CR 587 (JMA)

   Ref: moi: Hickey 092319

                                  MEMORANDUM OF INTERVIEW

   CASE                                   2018R00279

   PERSON INTERVIEWED                     James Hickey

   PLACE OF INTERVIEW                     United States Attorney's Office
                                          Central Islip NY, 11722

   DATE OF INTERVIEW                      September 23, 2019

   TIME OF INTERVIEW                      11:15am - 2:15pm

   INTERVIEWED BY                         AUSA Lara Gatz, AUSA Nicole Boeckmann,
                                          AUSA Justina Geraci, AUSA Michael Maffei
                                          Investigator W J Hessle

   James Hickey (Hickey) was interviewed concerning the Christopher McPartland
   (McPartland) and Thomas Spota (Spota) investigation. Hickey advised the following:

   Hickey recalled an occasion when he was present at Butterfield's Restaurant in
   Hauppauge, accompanied by Suffolk District Attorney Thomas Spota (Spota), Assistant
   District Attorney (ADA) Christopher McPartland (McPartland) and Suffolk Police Chief
   of Department James Burke (Burke). At that meeting Spota, McPartland and Burke
   spoke of "killing" and discrediting then Suffolk County Executive Steve Levi (Levi). They
   also spoke of Jeff Zabo, who at the time, was a Deputy Suffolk County Executive in the
   Levi administration, and had a gay lover. McPartland later threatened Zabo with
   exposure of his (Zabo's) gay relationship. Zabo "crumbled" and cooperated in the Levi
   investigation.

   On June 4, 2015 in Spota's office, Spota stated that a federal investigation into Burke
   and the Loeb beating could not possibly exist as the Suffolk County District Attorney's
   Office had gotten the Loeb case back. Spota then told, whom Hickey believed was
   McPartland, to call, whom Hickey believed was ADA "Pete" (Mayer), who at the time
   was the Chief of the Major Crimes Bureau. At the same time, Burke was speaking with
   Brian Mitchell on a landline.

   During the 2001 election, Burke campaigned for Spota and posted Spota campaign signs.

   At Burke's direction Hickey called John O'Sullivan (O'Sullivan) and informed him that he
   had gotten fucked over by Gerry Gigante and John Meehan when he was recently
Case 2:17-cr-00587-JMA Document 128-3 Filed 10/22/19 Page 3 of 3 PageID #: 1122




   passed over for a promotion. This was due to a "class on the clock" issue. Burke also
   told Hickey to tell O'Sullivan that there was still hope for him.

   In response to an incident that occurred on Route 111, Hickey recalled Suffolk Chief
   of Detectives Bill Madigan (Madigan) stating that the Long Island Gang Task Force
   (LIGTF) was out of control, those guys were going to get someone killed and that it
   100% needed to be disbanded. Madigan expressed this concern to Burke, who
   expressed the concern to Spota and McPartland.

   Spota stated to not mess with Trotta, as he will examine the trash that you throw
   away.

   County Executive Steve Bellone declared Burke the Suffolk Police Department
   Chief of Department prior to a police commissioner being named.

   On September 10, 2019, Hickey advised that the dates of his hospitalization were
   from October 22, 2015 to October 26, 2015, as reflected on the handwritten notes at
   the top of page one. There were no other notes taken at the time.



   W.J. Hessle
   Investigator, USAO, EDNY
